343 S.W.3d 370 (2011)
NORTHEAST KANSAS DRYWALL CO., INC., Appellant,
v.
Paul BOMAR and Paula Bomar, Respondents.
No. WD 73063.
Missouri Court of Appeals, Western District.
July 12, 2011.
Jeffrey R. Siegel, Kansas City, MO, for Appellant.
Richard L. Martin, Kansas City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., VICTOR C. HOWARD and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Northeast Kansas Drywall Company, Inc. appeals the trial court's summary judgment in favor of Paul and Paula Bomar on Northeast's suit to enforce its mechanic's lien.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).